Citation Nr: 1029345	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-15 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for depression with 
anxiety, poor sleep, and poor concentration, to include secondary 
to service connection bilateral hearing loss and tinnitus.

2.  Entitlement to total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1956 to August 1958.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of January 2006 on the issue of 
entitlement to service connection for depression with anxiety, 
poor sleep, and poor concentration and entitlement to TDIU by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

The Veteran is seeking service connection for depression, with 
anxiety, poor sleep, and poor concentration, to include secondary 
to service connection bilateral hearing loss and tinnitus.  The 
Veteran has been granted service connection for bilateral hearing 
loss, due to acoustic trauma, with an evaluation of 10 percent 
effective February 14, 1999 and an evaluation of 20 percent from 
February 8, 2004.  In addition, the Veteran was granted service 
connection for bilateral tinnitus, due to acoustic trauma with an 
evaluation of 10 percent, effective February 14, 1999.

The Board notes that it appears that the Veteran's service 
medical records and most of his personnel records were destroyed 
in a fire at the National Personnel Records Center (NPRC) in 1973 
and have not been located.  Under such circumstances, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the benefit of 
the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran contends that he has a psychiatric disorder as a 
result of his service-connected disabilities, and he has provided 
a private medical opinion to support this contention.  The 
Veteran should be scheduled for a VA examination, to determine 
whether he suffers from a psychiatric disorder, including 
depression, PTSD, or anxiety, as a result of his service 
connected bilateral hearing loss and tinnitus.  In determining 
whether the duty to assist requires that a VA medical examination 
be provided or medical opinion obtained with respect to a 
Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

According to the evidence of record, M.A.F., PhD, the Veteran's 
private audiologist, submitted a letter in February 2004 stating 
the Veteran "experiences physical discomfort and an exacerbation 
of the tinnitus loudness."  Furthermore, Dr. F. stated:

Many Veteran patients suffer from both conditions 
(tinnitus and hyperacusis).  These conditions, in 
some individuals, conspire to produce extreme 
discomfort, stress, and anxiety in the presence of 
nearly all moderate-to-high level sounds.  [The 
Veteran's] reports are consistent with those of 
many individuals comprising a tinnitus population 
who lives are affected in many basic ways (sleep, 
concentration, ability to relax) by their 
tinnitus.

The Veteran has testified to suffering from anxiety, poor sleep 
and poor concentration as a result of his service connected 
audiological conditions.  In November 2005, the Veteran denied 
moodiness, depression or anxiety prior to a podiatry procedure.  
However, VA treatment records from June 2006 notes the Veteran 
was assessed with depression.   This evidence demonstrates that 
the Veteran must be afforded the opportunity to appear for a VA 
examination before appellate review proceeds on this matter.  

The Board also notes that the record suggests that there might be 
outstanding medical records:  the most recent VA treatment record 
dates from June 2006.  Therefore, all outstanding, including 
private, treatment records should be requested and obtained if 
available.  The case is accordingly remanded to the RO so that 
the Veteran may be afforded a VA examination and so that the RO 
may obtain the Veteran's VA and private treatment records, if 
any, that were not previously considered.  

TDIU

The Veteran contends that he is unemployable as a result of his 
service-connected disabilities.  Where the schedular rating is 
less than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, there 
shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Presently, the Veteran is service-connected for a lumbar spine 
disability (rated as 20 percent disabling), bilateral hearing 
loss (rated as noncompensable), neurological manifestations of 
the bilateral lower extremities (rated as 10 percent disabling 
each), and tinnitus, suggesting that the Veteran's combined 
disability rating does not presently meet the minimum schedular 
requirements for an award of TDIU benefits.  

The Board, therefore, finds that the claim of entitlement to TDIU 
benefits is inextricably intertwined with the issue of 
entitlement to service connection for depression with anxiety, 
poor sleep, and poor concentration, since a grant of the benefits 
sought could result in an increased overall disability 
evaluation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  As such, the 
Board defers ruling on this matter until after the mandates of 
the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain all outstanding VA 
medical treatment records and should ask the 
Veteran about the existence of any outstanding 
private treatment records.  All efforts to obtain 
these records must be documented to inclusion in 
the claims folder.

2.  Request the Veteran to identify non-VA 
treatment since September 2005 for his service-
connected disabilities or for the disorder for 
which service connection is claimed, and then 
obtain any records identified.

3.  Upon completion of the above, the Veteran 
should be afforded a VA psychiatric examination.  
The claims file must be made available to the 
physician designated to examine the Veteran, and 
the examiner must note having reviewed the claims 
file.  All indicated tests and studies, including 
psychological testing, should be accomplished, 
and all clinical findings should be reported in 
detail and correlated to a specific 
diagnosis(es).  

The examiner should be asked to provide an 
opinion addressing the following questions:

  (a) Is a diagnosis of any psychiatric disorder, 
to include depression or anxiety, appropriate?

  (b) If the Veteran is found to have a 
psychiatric disorder(s), is it at least as likely 
as not that this disorder(s) is a result of the 
Veteran's military service?  

  (c) If depression or anxiety is diagnosed, is 
it secondary to the Veteran's service connected 
bilateral hearing loss and tinnitus?

A complete rationale for the opinion expressed 
must be provided.  If the examiner is unable to 
reach an opinion because there are insufficient 
facts or data within the claims file, the 
examiner should identify the relevant testing, 
specialist's opinion, or other information needed 
to provide the requested opinion.   Thereafter, 
necessary development should be completed.  Then, 
the claims file should be returned to the 
examiner for completion of the opinion.

4.  The AMC should then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


